In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                               ________________
                               NO. 09-15-00465-CR
                              _________________

                AUSTIN ALEXANDER BARTLETT, Appellant

                                          V.

                          STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 359th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-11-12225-CR
________________________________________________________________________

                           MEMORANDUM OPINION

      Austin Alexander Bartlett pleaded guilty to the offense of injury to a child.

After conducting a trial on punishment, the trial court sentenced Bartlett to life in

prison. Bartlett’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes Bartlett’s appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

[Panel Op.] 1978). We granted an extension of time for Bartlett to file a pro se

brief, but we received no response from him.
                                          1
      We have independently examined the clerk’s record and the reporter’s

record, and we agree with Bartlett’s appellate counsel that no arguable issues

support an appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991).

      However, during our review of the record, we observed that the trial court’s

written judgment includes an error that is capable of being reformed without the

involvement of the trial court. The trial court determined that Bartlett was indigent

but then rendered an award of attorney’s fees even though there was no evidence

before the court to show that Bartlett’s indigency status had changed. Absent a

change in a defendant’s status as an indigent, a trial court is not authorized to

impose an award of attorney’s fees in the judgment against a defendant who

remains indigent when the judgment is pronounced. See Tex. Code Crim. Proc.

Ann. arts. 26.04(p), 26.05(g) (West Supp. 2016) 1; see also Wiley v. State, 410
S.W.3d 313, 315, 317 (Tex. Crim. App. 2013); Roberts v. State, 327 S.W.3d 880,

884 (Tex. App.—Beaumont 2010, no pet.).



      1
         We cite to the current version of the statute because any amendments
subsequent to the date of the underlying criminal hearing or proceeding do not
affect our analysis of this case.

                                         2
      We asked the parties whether they would agree to the deletion of the award

of attorney’s fees. In response to our correspondence, all parties agreed that the

attorney’s fee award should be deleted. We are authorized by the Texas Rules of

Appellate Procedure to render the judgment the trial court should have rendered.

See Tex. R. App. P. 43.2, 43.3. Because the matter is not contested and the record

does not support the award, we modify the judgment the trial court rendered by

deleting the award of $18,830.50 in attorney’s fees. We affirm the trial court’s

judgment as modified. 2

      AFFIRMED AS MODIFIED.



                                            ______________________________
                                                   CHARLES KREGER
                                                        Justice

Submitted on August 12, 2016
Opinion Delivered October 19, 2016
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      2
         Bartlett may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3